DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 8/18/22 as being acknowledged and entered.  By this amendment claims 21-25 are canceled, claims 1-20 are pending and claims 7 and 15 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub 2020/0194441) in view of Waite et al. (US PGPub 2015/0017772) and Yamasaki (US Patent 9,842,849).
Claim 1:  Kwon teaches (Fig. 6A-6B) a semiconductor memory device comprising: a stack structure (S) that includes a plurality of electrodes (150) and a plurality of dielectric layers (110) that are alternately stacked on a substrate; a vertical channel structure (130, 135, 140) that penetrates the stack structure; and a conductive pad (145) on the vertical channel structure, wherein the vertical channel structure includes a semiconductor pattern (135) and a vertical dielectric layer (130) between the semiconductor pattern and the electrodes, and wherein an upper portion of the semiconductor pattern includes an impurity region (135a/b), the upper portion being adjacent to the conductive pad.  Kwon does not teach an impurity region that includes a halogen element.  Waite teaches an impurity region that includes a halogen element to control the dopant depths in the channel [0004, 0027]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the dopants taught by Kwon to include halogens to control the dopant depths in the channel [0004, 0027] as taught by Waite. Kwon and Waite do not teach the upper portion of the semiconductor pattern has a top surface that slopes downward away from the vertical dielectric layer. Yamasaki teaches (Fig. 14) the upper portion of the semiconductor pattern has a top surface (10f, 10g) that slopes downward away from the vertical dielectric layer (24) to aid in operation stability (Col. 1 lines 21-30).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the semiconductor pattern taught by Kwon and Waite to have a channel region with a sloped upper surface to aid in operation stability (Col. 1 lines 21-30) as taught by Yamasaki.  
Claim 2:  Kwon teaches (Fig. 6A-6B) the vertical channel structure further includes a filling dielectric pattern (140), wherein the semiconductor pattern (135) is between the vertical dielectric layer (130) and the filling dielectric pattern (140), and wherein the filling dielectric pattern has a top surface that is lower than a top surface of the vertical dielectric layer.  
Claim 3:  Kwon teaches (Fig. 6A-6B) the semiconductor pattern has a top surface that is lower than the top surface of the vertical dielectric layer, and wherein the conductive pad is on the top surface of the filling dielectric pattern and on the top surface of the semiconductor pattern.  
Claim 4:  Kwon teaches (Fig. 6A-6B) the conductive pad (145) is on an upper portion of a sidewall of the filling dielectric pattern, the upper portion of the sidewall protruding upward beyond the top surface of the semiconductor pattern.  
Claim 5:  Kwon teaches (Fig. 6A-6B) an uppermost part of the top surface of the filling dielectric pattern is at a first level, wherein an uppermost part of the top surface of the semiconductor pattern is at a second level, and wherein the second level is lower than the first level.  
Claim 8:  Waite teaches [0027] the halogen element includes at least one of fluorine (F), chlorine (Cl), or bromine (Br), and wherein an atomic percent of the halogen element in the impurity region is in a range of 1 at% to 5 at%.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed atomic percent is critical and therefore it would be obvious of the prior art references of Waite through routine experimentation.
Claim 10:  Waite teaches [0053] the impurity region further includes an oxygen (O) impurity, a carbon (C) impurity, or a nitrogen (N) impurity.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub 2020/0194441) in view of Kim (US PGPub 2016/0148948).
Claim 11:  Kwon teaches (Fig. 6A-6B) a semiconductor memory device comprising: a stack structure (S) that includes a plurality of electrodes (150) and a plurality of dielectric layers (110) that are alternately stacked on a substrate; a vertical channel structure that penetrates the stack structure; and a conductive pad (145) on the vertical channel structure, wherein the vertical channel structure includes a filling dielectric pattern (140), a semiconductor pattern, and a vertical dielectric layer that is between the semiconductor pattern and the electrodes, wherein the semiconductor pattern is between the vertical dielectric layer and the filling dielectric pattern, wherein the filling dielectric pattern has a top surface that is lower than a top surface of the vertical dielectric layer, wherein the semiconductor pattern has a top surface that is lower than the top surface of the vertical dielectric layer, wherein an uppermost part of the top surface of the filling dielectric pattern is at a first level, wherein an uppermost part of the top surface of the semiconductor pattern is at a second level, and wherein the first level and the second level are different from each other.  Kwon does not teach wherein the conductive pad includes a first pad and a second pad on the first pad, and wherein the second pad is on top of the first pad.  Kim teaches the conductive pad includes a first pad and a second pad on the first pad, and wherein the second pad is on top of the first pad to ensure channel structure stability in case of over etching the channel during manufacturing [0027].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the semiconductor pattern taught by Kwon to have had the conductive pad includes a first pad and a second pad on the first pad, and wherein the second pad is on top of the first pad to ensure channel structure stability in case of over etching the channel during manufacturing [0027] as taught by Kim.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub 2020/0194441) in view of Kim (US PGPub 2016/014948), as applied to claim 11 above, and further in view of Waite et al. (US PGPub 2015/0017772).
Regarding claim 12, as described above, Kwon substantially reads on the invention as claimed, except Kwon does not teach an upper portion of the semiconductor pattern includes an impurity region that includes at least one halogen element including fluorine (F), chlorine (Cl), or bromine (Br), the upper portion being adjacent to the conductive pad.  Waite teaches an upper portion of the semiconductor pattern includes an impurity region that includes at least one halogen element including fluorine (F), chlorine (Cl), or bromine (Br), the upper portion being adjacent to the conductive pad to control the dopant depths in the channel [0004, 0027]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kwon to have included an upper portion of the semiconductor pattern includes an impurity region that includes at least one halogen element including fluorine (F), chlorine (Cl), or bromine (Br), the upper portion being adjacent to the conductive pad to control the dopant depths in the channel [0004, 0027] as taught by Waite.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub 2020/0194441) in view of Kim (US PGPub 2016/014948)., as applied to claim 11 above, and further in view of Shin et al. (US PGPub 2012/0068242).
Regarding claim 14, as described above, Kwon and Kim substantially read on the invention as claimed, except Kwon and Kim do not teach the top surface of the filling dielectric pattern is concave toward the substrate.  Shin teaches the top surface of the filling dielectric pattern (21) is concave toward the substrate as a result of the deposition methods used to minimize voids formed in the dielectric [0043].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the filing dielectric as claimed as it is a result of the deposition methods used to minimize voids formed in the dielectric [0043] as taught by Shin.  

Allowable Subject Matter
Claims 16-19 are allowed.  The prior art of record does not teach all of the structural elements of the first and second pads that make up the conductive pad on the channel structure.
Claims 6, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach a gap in the conductive pad adjacent to the top surface of the semiconductor pattern.  The prior art of record does not teach an oxide boundary between the second pad and the top surface of the first pad as required by claim 9.  The prior art of record does not teach the distance between the top surface of the filling dielectric patter, the semiconductor pattern and the bottom of the impurity region.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Primary Examiner, Art Unit 2814